      Case 1:20-cv-01230-KWR-JHR Document 11 Filed 04/27/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


QUINN VANCE,

               Plaintiff,

vs.                                                          Case No. 1:20-cv-01230-KWR-JHR

LUCAS SCOTT KENT, and
RYDER SYSTEM, INC.,

               Defendants.


                                    ORDER OF DISMISSAL

       THIS MATTER is before the Court following Plaintiff’s failure to file an amended

complaint as directed. Plaintiff filed a wrongful death action in state court, and the Defendants

removed this case to federal court based on diversity jurisdiction.

       Plaintiff’s entire complaint is as follows:

       1. Plaintiff is the administrator of the Estate of John Ernest Vance. John Ernest
       Vance perished in an accident caused by Defendant Lucas Scott Kent.

       2. On the 1st day of December 2018, John Ernest Vance was a pedestrian near
       Interstate 40 around Mile Marker 259.

       3. Defendant Lucas Scott Kent was driving a commercial vehicle. He failed to keep
       a proper lookout while driving and struck and killed John Ernest Vance.

       4. Defendant Lucas Scott Kent was employed by Defendant Ryder System, Inc. at
       the time of the accident. Defendant Ryder System, Inc. is vicariously liable for the
       actions of Defendant Lucas Scott Kent.

      5. Defendants are liable for compensatory damages, pain and suffering, loss of
      consortium, hedonic damages, loss of income, funeral and burial costs, mental
      anguish of the decedent’s family, and other related damages.
Doc. 1-2. Defendants moved to dismiss the complaint for failure to allege sufficient factual

allegations. Doc. 3. Plaintiff admitted that his complaint did not satisfy the Twombly/Iqbal
      Case 1:20-cv-01230-KWR-JHR Document 11 Filed 04/27/21 Page 2 of 2



standard, but argued that New Mexico pleading standards apply to removed cases. Plaintiff

requested leave to amend if the Court found that federal pleading standards apply. Doc. 5.

       The Court concluded that the Twombly/Iqbal standards applied. Doc. 10 at 2-3. Since

Plaintiff admitted that the complaint did not meet those standards, the Court dismissed the

complaint but granted Plaintiff leave to amend. Doc. 10. After dismissing the complaint, the Court

stated: “Plaintiff may file an amended complaint within sixty (60) days of the entry of this order.

If Plaintiff fails to timely amend, the Court may, upon motion of a party or sua sponte, dismiss the

case with prejudice.” Doc. 10 at 4.

        Here, it is now more than sixty days since the Court entered its order of dismissal with

leave to amend. Plaintiff has not filed an amended complaint or responded to the Court’s order,

and there is nothing on the docket indicating that Plaintiff requests an extension. Plaintiff was

warned that the failure to timely file an amended complaint may result in the dismissal of this case

with prejudice without further notice. Doc. 10 at 4. The Court will therefore dismiss this action

with prejudice for failure to state a claim upon which relief may be granted.

       IT THEREFORE IS ORDERED that Plaintiff’s complaint is DISMISSED WITH

PREJUDICE, and the Court will enter a separate judgment closing this civil case.




                                             _________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE




                                                 2
